DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Applicant argues van Leyen (US 20130037626) fails to teach a docking assembly engagement member comprising a hollow member as claimed, 163 appears to be a cylindrical disk without a hollow portion, if the hollow passage of 164 is relied upon to teach the hollow member, that is also incorrect, and the hollow passage of 164 aligns to the internal conduit and cannot teach the hollow member (Applicant Arguments/Remarks, p. 6-7). Applicant presents similar arguments regarding Yurek (US 20040217196) (Applicant Arguments/Remarks, p. 7-8). Examiner disagrees and notes the language of “a hollow member” does not claim the space or passage within, encompassed, or surrounded by the hollow member. Therefore, 163 in van Leyen and the hollow member of the portion of 18 extending from 18e to 18c in Yurek meet the language of “a hollow member” absent further limitation such as claiming the space or passage within the hollow member. The 102 rejections set forth in the Non-Final Rejection mailed 1/24/2022 are maintained and the amended language in dependent claims 10-11 are addressed in the rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the captive spring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the docked position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the gripping member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Leyen (US 20130037626).
Regarding claim 1, van Leyen discloses an auto-retracting faucet spray head, comprising: a spray head (14) comprising an internal conduit (internal conduit of 14) and a plurality of nozzles (¶ 0024); and an adapter (164, 174) coupled to the spray head, the adapter comprising: 
a body (body of 164) defining an internal conduit (conduit of the body of 164) fluidly coupled to the internal conduit of the spray head; 
a docking assembly engagement member (163) extending from and concentrically arranged about at least a portion of the body, the docking assembly engagement member comprises a hollow member (hollow member of 163) comprising a closed end (closed end of 163) extending radially outward from a portion (portion where 163 extends outward from) of the adapter proximate to a spray head coupling (166) of the adapter; and 
a latching rib (167) extending radially away from the body.
Regarding claim 2, van Leyen discloses the adapter is releasably coupled to the spray head with a threaded coupling (166, ¶ 0026).
Regarding claim 3, van Leyen discloses the body comprises a hose coupling (174) fluidly coupleable to a faucet hose (17).
Regarding claim 4, van Leyen discloses a latching O-ring (169) arranged in a circumferential depression (depression in which 169 is seated) adjacent to the latching rib.
Regarding claim 5, van Leyen discloses the latching O-ring is arranged between the latching rib and a closed end (upper end of 163) of docking assembly engagement member (169 is between 167 and 163).
Regarding claim 13, van Leyen discloses the hollow member comprises an open end (open end of 163) proximate to hose coupling of the adapter.
Regarding claim 14, van Leyen discloses the hollow member defines a cavity (168) between the closed end and the open end.
Regarding claim 15, van Leyen discloses the docking assembly engagement member is cylindrically shaped (¶ 0026).
Claim(s) 1-2, 4-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurek (US 20040217196).
Regarding claim 1, Yurek discloses an auto-retracting faucet spray head, comprising: a spray head (12) comprising an internal conduit (conduit of 12) and a plurality of nozzles (nozzles of 12); and 
an adapter (18) coupled to the spray head, the adapter comprising: 
a body (body of 18) defining an internal conduit (conduit of 18) fluidly coupled to the internal conduit of the spray head; 
a docking assembly engagement member (portion of 18 extending from 18e to 18c) extending from and concentrically arranged about at least a portion of the body, the docking assembly engagement member comprises a hollow member (hollow member of the portion of 18 extending from 18e to 18c) comprising a closed end (closed end near 18c) extending radially outward from a portion of the adapter proximate to a spray head coupling (coupling near 18c) of the adapter; and 
a latching rib (portion of 18 extending from 18e to 18b) extending radially away from the body.
Regarding claim 2, Yurek discloses wherein the adapter is releasably coupled to the spray head with a threaded coupling (threaded coupling near 18c).
Regarding claim 4, Yurek discloses a latching O-ring (24) arranged in a circumferential depression (depression in which 24 is seated) adjacent to the latching rib.
Regarding claim 5, Yurek discloses wherein the latching O-ring is arranged between the latching rib and a closed end (closed end of portion of 18 extending from 18e to 18c) of docking assembly engagement member (24 is seated between 18b and 18a).
Regarding claim 6, Yurek discloses wherein the docking assembly engagement member is configured to be slidably received between latching jaws (22a-22b) and a shell (20d) of a docking assembly (20).
Regarding claim 7, Yurek discloses wherein the docking assembly engagement member is configured to interact with an adapter engagement member (members of 22a-22b which engage with 18) of one or more of the latching jaws.
Regarding claim 8, Yurek discloses wherein the docking assembly engagement member is configured to be slidably received in a space (space between 22a-22b and 20d) between the latching jaws and the shell, wherein the space is open that is open due to a rounded shape of the adapter engagement member (rounded shape near 22c).
Regarding claim 9, Yurek discloses wherein the docking assembly engagement member is configured such that interaction between the docking assembly engagement member and the latching jaws causes the latching jaws to pivot to initiate an auto-retraction process (22a-22b locks the couplers together when 18 is inserted into 20).
Regarding claim 13, Yurek discloses wherein the hollow member comprises an open end (open end near 18e) proximate to hose coupling of the adapter.
Regarding claim 14, Yurek discloses wherein the hollow member defines a cavity (cavity near 18e) between the closed end and the open end.
Regarding claim 15, Yurek discloses wherein the docking assembly engagement member is cylindrically shaped (the portion of 18 extending from 18e to 18c is cylindrical).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yurek (US 20040217196) in view of Li (US 20110006514).
Regarding claims 10-11, Yurek discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9. 
However, this embodiment of Yurek does not disclose a captive spring as claimed.
Li discloses connecting and fixing structure for a shower head wherein the pivoting of the latching jaws causes the latching jaws to de-latch from a gripper ring (bottom of 21) of the docking assembly (21, 31), allowing the captive spring (32) to bear against the gripper ring (32 bears against the bottom of 21), thereby moving the docking assembly into the docked position (position in which 12 is docked via 33); 
wherein the latching rib provides a protruding feature (311) configured to gripped by the gripping member as the docking assembly moves into the docked position (311 grips the bottom of 21 when 12 is being docked via 33).
It would have been obvious to one of ordinary skill in the art to have modified the system of Yurek, to include a captive spring as claimed, as taught by Li, since it was known in the art that a spring can be used in a sliding sleeve to provide a snap-fit connection in a configuration which is convenient and quick to remove (¶ 0022).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754